Amalia Rodriguez-Mendoza
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   December 29, 2014


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-09-001377 and Court of Appeals number
   03-14-00750-CV, styled, Lawrence C. Mathis vs. DCR Mortgage III Sub I, LLC is due in your office
   today, December 29, 2014. This office has not received payment for this record as of today;
   however, the appellant is going to expedite the payment. Therefore, I am requesting an extension for
   filing. Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Bari Henson
   Deputy Court Clerk II
   (512) 854-5835




Administrative Offices     Civil and Family Division      Criminal Division             Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420            (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566             fax: 854-4457